Citation Nr: 1602747	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to additional retroactive service-connected compensation reduced due to incarceration on a felony conviction. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from February 1991 to August 1993. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that reinstated the appellant's service-connected benefits effective December [redacted], 2001.  The Veteran appealed the dollar amount of compensation that was restored to him; he argued that he was entitled to nearly $2,000 more in restored compensation.

In August 2009, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The case was subsequently remanded to the RO for additional development in July 2010; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  In May 1997, the appellant was awarded service-connected compensation benefits at the rate of 10 percent, effective from January 21, 1997.

2.  The appellant was convicted of a felony and he was incarcerated from August [redacted], 2001 to December [redacted], 2001. 

3.  October [redacted], 2001 was the 61st day of his incarceration following the conviction.

4.  From August [redacted], 2001 through March 2006, the appellant was entitled to approximately $5,500 in disability compensation.

5.  From August [redacted], 2001 through March 2006, the appellant was paid approximately $8,800 in disability compensation.


CONCLUSION OF LAW

The appellant is not entitled to an additional amount of retroactive service-connected compensation following his release from incarceration on a felony conviction.  38 U.S.C.A. § 5103, 5107, 5313 (West 2014); 38 C.F.R. § 3.665 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(a)(1)(A), 1114(a).  A veteran with a service-connected disability of less than 20 percent (even though the rate for 38 U.S.C.A. § 1114(k) or (q) is paid) shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

I.  VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The appellant is arguing that he is entitled to additional retroactive service-connected compensation reduced due to incarceration on a felony conviction.  This appeal rests on the application of the relevant law and calculation of the service-connected disability compensation amounts.  As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required.

As previously noted, the Board remanded the case for additional development in July 2010.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO calculated the amount of service-connected disability compensation owed to the appellant and compared that to the total amount actually paid to the appellant as documented in a list of payments disbursed between October 10, 2011 and April 1, 2006.  The RO then reviewed all the evidence of record and readjudicated the appellant's claim.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).

II. Merits of the Claim

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A review of the record indicates that the financial issue in this case was created as a result of the appellant being incarcerated after he was convicted of a felony.  He was incarcerated in a county prison on August [redacted], 2001; at that time, the appellant was assigned a 10 percent rating for a service-connected disability.  

The law clearly indicates that, beginning on the sixty-first day of incarceration for a felony conviction, a veteran's compensation will be limited.  Thus, in an October 2002 letter, the appellant was notified that VA had learned that he was incarcerated for a felony offense from a Bureau of Prisons match and that, because his incarceration began on August [redacted], 2001, his monthly benefits were going to be reduced from $101 to $51.50 effective from October [redacted], 2001 (the 61st day). 

An April 2003 letter informed the appellant that the action outlined in the October 2002 letter had been implemented.  In particular, his monthly benefits were reduced from $101 to $50.50 effective from October [redacted], 2001; from $103 to $51.50 effective from December 1, 2001; and, from $104 to $52 effective from December 1, 2002.  A March 2006 decision letter notified the appellant that his total benefit payments were being reinstated effective from December 31, 2001, because the law required that VA reinstate the benefit payment on the same day that a person is released from prison.  That letter indicated that the appellant's monthly entitlement amount was $103 from December 31, 2001; $104 from December 1, 2002; $106 from December 1, 2003; $108 from December 1, 2004; and $112 from December 1, 2005. 

The appellant asserts that he is entitled to additional retroactive service-connected compensation.  He submitted a notice of disagreement with the March 2006 decision and maintains that, while he received $2690.50 in March 2006, he should have been paid $4564.  As such, the appellant avers that he is still owed $1873.50.  He provided testimony to that effect during his August 2009 Board videoconference hearing.

Per the Board's July 2010 remand directives, the RO compared the amount of service-connected disability compensation that was owed the appellant with the amount he was actually paid.  As reflected in the August 2015 supplemental statement of the case (SSOC), the RO calculated that, for the period between August [redacted], 2001 and March 31, 2006, the appellant was entitled to $5,489 in service-connected disability benefits.  The Board has calculated the amount to be $5,802.  The RO has included a list of payments made to the appellant, by both check and direct deposit, from October 11, 2001 to April 1, 2008.  As reflected in the August 2015 SSOC, the RO calculated that, for the period from August [redacted], 2001 through March 2006, the appellant was paid $8,744.50 in service-connected disability benefits.  The Board has calculated the amount to be $8,952.62.  Thus, while the appellant was due approximately $5,500 in compensation, he actually received approximately $8,800 in compensation.  

The record indicates the appellant's disability compensation was reduced on the 61st day of his incarceration and that it was restored effective the date of his release.  The record also reflects that he has been paid retroactive compensation for all of the months that his compensation was improperly reduced.  However, not only was the appellant appropriately awarded approximately $5,500 in service-connected compensation for the period from August [redacted], 2001 through March 2006, he was paid an additional amount of approximately $3,300.  Thus, rather than being entitled to additional retroactive service-connected compensation, it appears that an overpayment occurred.

The Board notes that the appellant was discharged from service on account of physical disability and he received a lump sum disability severance payment.  Recoupment of a veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174 (h)(2).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, that veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a)(3).  It appears from the evidence of record that, between February 1997 and November 2002, the appellant was supposed to have $6,856 of service-connected disability compensation withheld for recoupment of his disability severance pay.  It is reasonable to assume that the approximately $3,300 the appellant received in addition to the approximately $5,500 he was owed relates to reimbursement of some of the recoupment of his disability severance pay. 

Based on the evidence of record, the Board finds that the appellant has been fully compensated for his service-connected disability rated as 10 percent disabling for the period from August [redacted], 2000 to March 31, 2006.  The Board finds that no additional payment is due for the appellant and therefore, his claim is denied. 

ORDER

The appellant is not entitled to an additional amount of restored disability compensation.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


